         Case 3:18-cv-01008-SDD-RLB       Document 155     07/13/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


EUSTICE
                                                                    CIVIL ACTION


VERSUS
                                                                    18-1008-SDD-RLB


STATE OF LOUISIANA THROUGH
THE BOARD OF SUPERVISORS
OF LOUISIANA STATE UNIVERSITY
AND AGRICULTURAL AND
MECHANICAL COLLEGE, ET AL.


                                         RULING

         The Court has carefully considered the Motion1 filed by Defendants, the record,

the law applicable to this action, and the Report and Recommendation2 of United States

Magistrate Judge Richard L. Bourgeois, Jr., dated June 29, 2020, to which an objection3

was filed and also reviewed.

         The Court hereby approves the Report and Recommendation of the Magistrate

Judge and adopts it as the Court’s opinion herein.

         ACCORDINGLY, the LSU Defendants’ Motion for Sanctions (Rec. Doc. 145) is

hereby GRANTED IN PART and DENIED IN PART. The Parties shall bear their own

costs.




1
  Rec. Doc. 145.
2
  Rec. Doc. 153.
3
  Rec. Doc. 154.
       Case 3:18-cv-01008-SDD-RLB          Document 155      07/13/20 Page 2 of 2




       IT IS FURTHER ORDERED that Plaintiff’s action is hereby DISMISSED WITH

PREJUDICE, Plaintiff is hereby ordered to obtain judicial pre-approval for all future pro-

se filings in this district, and the remaining pending motions in this action (Rec. Docs. 94,

96, 141, 142, and 151) are all DENIED AS MOOT.

       Signed in Baton Rouge, Louisiana on July 13, 2020.




                                         S
                                      CHIEF JUDGE SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
